                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


DERRICK GOOCH                                     CASE NO. 2:18-CV-00278

VERSUS                                            JUDGE JAMES D. CAIN, JR.

PACKAGING CORP OF AMERICA INC.                    MAGISTRATE JUDGE KAY


                                      JUDGMENT

       For the reasons stated in the Report and Recommendation [doc. 52] of the

Magistrate Judge previously filed herein, based on a determination that the findings are

correct under the applicable law, and in recognition of the lack of objections to the Report

and Recommendation;

       IT IS ORDERED that the Motion to File a Complaint in Intervention [doc. 28]

filed by National Fire Insurance Company of Hartford be DENIED.

       THUS DONE AND SIGNED in Chambers on this 9th day of October, 2019.




                   __________________________________________
                               JAMES D. CAIN, JR.
                       UNITED STATES DISTRICT JUDGE
